Judgment and order reversed on the law and the facts and a new trial granted, with costs to the appellant to abide the event. Memorandum: Error occurred in the charge to the jury of the theory upon which the jury was permitted to predicate negligence. The action of the city in adopting the ordinance was governmental and the failure to enforce the ordinance could not be in and of itself negligence. The liability of the city, if any, must rest upon a failure to keep its sidewalks in a reasonably safe condition for use by pedestrians. All concur. (The judgment awards plaintiff damages for personal injuries resulting from fall on skylight in sidewalk. The order denies motion for a new trial on the minutes.) Present —• Sears, P. J., Edgcomb, Crosby, Lewis and Cunningham, JJ.